Exhibit AMENDMENT NO. 3 TO REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT This AMENDMENT NO. 3 TO REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT (the "Amendment"), dated as of March 31, 2009, is by and among AIR METHODS CORPORATION, a Delaware corporation ("AMC"), ROCKY MOUNTAIN HOLDINGS, L.L.C., a Delaware limited liability company, MERCY AIR SERVICE, INC., a California corporation, LIFENET, INC., a Missouri corporation, FSS AIRHOLDINGS, INC., a Delaware corporation, and CJ SYSTEMS AVIATION GROUP, INC., a Pennsylvania corporation, as borrowers and debtors (each individually a "Borrower" and collectively, the "Borrowers"), KEYBANK NATIONAL ASSOCIATION, a national banking association, as lead arranger, sole book runner and administrative agent (in such capacities, "Agent"), BANK OF AMERICA N.A., as successor by merger to LaSalle Bank National Association, as syndication agent (in such capacity, "Syndication Agent"), NATIONAL CITY BANK, as documentation agent (in such capacity, "Documentation Agent"), and the Lenders party to the Loan Agreement (defined below). RECITALS A Pursuant to a certain Revolving Credit, Term Loan and Security Agreement, as amended (the "Loan Agreement"), dated as of September17, 2007, by and among the Borrowers, the Agent, the Syndication Agent, the Documentation Agent, and the Lenders, Borrowers incurred certain loans from Lenders. B.The parties desire to amend the Loan Agreement to make certain amendments to the Loan Agreement as set forth in this Amendment. C.Any capitalized terms used but not defined in this Amendment shall have the meanings given to such terms in the Loan Agreement. AGREEMENT 1. Definitions. (a) Section 1.1 of the Loan Agreement is amended by adding thereto a new definition of "Recurring Rents," which shall read in its entirety as follows: "RECURRING RENTS" means rents paid by Borrower with respect to operating leases, but excluding operating lease payments under leases recharacterized as capital leases and operating lease payments otherwise associated with assets refinanced with the proceeds of Debt during the period. (b) The definition of "Total Adjusted Debt" found in Section 1.1 of the Loan Agreement is amended to read in its entirety as follows: "TOTAL ADJUSTED DEBT" means, with respect to the Borrowers and their Consolidated Subsidiaries at any date of computation, the sum of (i) all Debt, less (ii) short term notes payable secured by assets held for sale, plus (iii) the product of six (6) times (A) all Recurring Rents paid by such persons during the four (4) Fiscal Quarters ending with the date of computation plus (B) any unfavorable lease amortization. 2.
